                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:08CR307

       vs.
                                                                  ORDER
BRENT MARTINEZ,

                     Defendant.


      Defendant Brent Martinez appeared before the court on December 20, 2018, on
a Second Amended Petition for Offender Under Supervision [80]. Defendant was
represented by Assistant Federal Public Defender Michael F. Maloney, and the United
States was represented by Assistant U.S. Attorney Matt E. Lierman. Defendant waived
his right to a probable cause hearing on the Second Amended Petition pursuant to Fed.
R. Crim. P. 32.1(b)(1)(A). The government moved for detention, and a detention
hearing was held. Defendant has failed to meet his burden to establish by clear and
convincing evidence that he will not flee or pose a danger to any other person or to the
community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1).
      I find that the Second Amended Petition [80] alleges probable cause and that
Defendant should be held to answer for a final dispositional hearing before Senior
Judge Bataillon.
             IT IS ORDERED:
             1.     The government’s motion to withdraw the Petition for Warrant or
Summons for Offender Under Supervision [47] and Amended Petition for Warrant or
Summons for Offender Under Supervision [70] is granted.
             2.     A final dispositional hearing will be held before Senior Judge
Bataillon in Courtroom No. 3, Third Floor, Roman L. Hruska Federal Courthouse, 111
South 18th Plaza, Omaha, Nebraska, on January 14, 2019, at 2:00 p.m. Defendant
must be present in person.
              3.     Defendant Brent Martinez, is committed to the custody of the
Attorney General or his designated representative for confinement in a correctional
facility;
              4.     Defendant shall be afforded a reasonable opportunity for private
consultation with defense counsel; and
              5.     Upon order of a United States court or upon request of an attorney
for the government, the person in charge of the corrections facility shall deliver
defendant to the United States Marshal for the purpose of an appearance in connection
with a court proceeding.

        DATED this 26th day of December, 2018.

                                          BY THE COURT:

                                          s/ Michael D. Nelson
                                          United States Magistrate Judge
